            Case 2:20-cv-00649-JCM-DJA Document 36
                                                35 Filed 11/02/20
                                                         10/30/20 Page 1 of 5



 1   THE LAW OFFICE OF MICHAEL
     W. McKELLEB, ESQ. PLLC
 2   Michael W. McKelleb, NV Bar # 12040
     1820 East Warm Springs Road, Suite 130
 3   Las Vegas, Nevada 89119
     Telephone: (702) 867-0067
 4   Facsimile: (702) 703-2128
     mmckelleb@mckelleblaw.com
 5
     CARPENTER HAZLEWOOD,
 6   DELGADO & BOLEN, LLP
     Gregory A. Stein, NV Bar # 13592
 7   1400 East Southern Avenue, Suite 400
     Tempe, Arizona 85282
 8   Telephone: (480) 427-2800
     Facsimile: (480) 427-2801
 9   minuteentries@carpenterhazlewood.com
     greg.stein@carpenterhazlewood.com
10
     VVENT.0001
11   Attorneys for Defendant

12                                UNITED STATES DISTRICT COURT
13
                                    FOR THE DISTRICT OF NEVADA
14
     Kush, Inc., a Nevada corporation,                Case No. 2:20-cv-00649-JCM-DJA
15
16                             Plaintiff,
                                                          STIPULATED MOTION TO
17           v.                                           CONTINUE DEADLINES IN
18                                                         DISCOVERY PLAN AND
     Frank Van Vranken, Jr., an individual;                 SCHEDULING ORDER
19   DOES I-X, inclusive, and ROE
20   Corporations I-X, inclusive,                           (Assigned to the Honorable
                                                                 James C. Mahan)
21                             Defendants.
22
             Defendant Frank Van Vranken, Jr. (“Defendant”), by and through undersigned
23
     counsel, and Plaintiff Kush, Inc. (“Plaintiff”), by and through undersigned counsel, hereby
24
25   submit their stipulated motion to continue the upcoming deadlines contained in the parties’
26
     Stipulated Discovery Plan and Scheduling Order, specifically the following: (a) discovery
27
     cut-off date, currently set for December 9, 2020; (b) dispositive motions, currently set for
28




                                                  1
            Case 2:20-cv-00649-JCM-DJA Document 36
                                                35 Filed 11/02/20
                                                         10/30/20 Page 2 of 5



 1   January 8, 2021; and (c) pretrial order and Fed. R. Civ. P. 26(a)(3) disclosures, currently set
 2
     for February 8, 2021.
 3
            This request is submitted in good faith and not for the purpose of delay. Although the
 4
 5   parties have worked diligently to move this case forward, the current procedural posture of
 6
     this case necessitates continuation of the foregoing deadlines. Defendant recently sought
 7
     leave of Court to file an amended answer and counterclaim (ECF No. 29), which the Court
 8
 9   granted through the Order entered on October 1, 2020 (ECF No. 32). Defendant subsequently

10   filed his First Amended Answer and Counterclaim on October 2, 2020 (ECF No. 33).
11
     Plaintiff has not yet filed a reply to Defendant’s counterclaim. At the same time, Plaintiff and
12
13
     Defendant’s father, Frank Van Vranken, Sr., are currently involved in related litigation

14   pending before Judge Andrew P. Gordon. See Kush, Inc. v. Frank Van Vranken, Sr., Case
15
     No. 2:20-cv-00647-APG-NJK.1 Mr. Van Vranken, Sr. recently filed a motion to consolidate
16
     the case pending before Judge Gordon with the present case. Defendant consents to
17
18   consolidation and filed a Notice of Motion to Consolidate Cases (ECF No. 34) on October
19   8, 2020. Although opposing the motion to consolidate, Plaintiff recognizes that a ruling is
20
     needed so that the parties can meaningfully plan for discovery, depositions, dispositive
21
22   motions, and the later trial.

23          In light of the foregoing, the parties do not believe it is possible to meet the upcoming
24
     deadlines. Simply put, the parties are unable to meaningfully propound discovery requests,
25
     depose witnesses, draft and file dispositive motions, or otherwise prepare for trial without
26
27
28   1
      An identical stipulated motion has been contemporaneously filed in this case pending
     before Judge Gordon.


                                                    2
           Case 2:20-cv-00649-JCM-DJA Document 36
                                               35 Filed 11/02/20
                                                        10/30/20 Page 3 of 5



 1   knowing all of the facts, claims, and legal issues relevant thereto. Accordingly, the parties
 2
     respectfully request a 90-day continuance of each of the deadlines set forth above. If granted,
 3
     the parties will revisit this issue in advance of the continued deadlines to assess the current
 4
 5   status of the case and whether a further continuance is necessary.
 6
            The parties specifically stipulate that:
 7
            1.     The discovery cut-off date, presently set for December 9, 2020, shall be
 8
 9   continued to March 9, 2021;

10          2.     The deadline to file dispositive motions, presently set for January 8, 2021,
11
     shall be continued to April 8, 2021; and
12
13
            3.     The deadlines to file a joint pretrial order and make Fed. R. Civ. P. 26(a)(3)

14   disclosures, presently set for February 8, 2021, shall be continued to May 10, 2021.
15
16                                                     IT IS SO ORDERED:
17
18                                                     Honorable
                                                       DANIEL J. James C. Mahan
                                                                 ALBREGTS
                                                       UNITED STATES MAGISTRATE JUDGE
19                                                     DATED:
20                                                     DATED: November 2, 2020

21
22          RESPECTFULLY SUBMITTED this 30th day of October, 2020.

23                        THE LAW OFFICE OF MICHAEL W. McKELLEB, ESQ. PLLC
24
                                   By:
25                                        Michael W. McKelleb, Esq.
                                          1820 East Warm Springs Road, Suite 130
26
                                          Las Vegas, Nevada 89119
27                                        Attorneys for Defendant
28




                                                       3
     Case 2:20-cv-00649-JCM-DJA Document 36
                                         35 Filed 11/02/20
                                                  10/30/20 Page 4 of 5



 1              CARPENTER, HAZLEWOOD, DELGADO & BOLEN, LLP
 2
                      By:
 3                          Gregory A. Stein, Esq.
                            1400 East Southern Avenue, Suite 400
 4
                            Tempe, Arizona 85282
 5                          Attorneys for Defendant
 6
 7                  HOGAN HULET PLLC
 8
 9                    By:          Kenneth Hogan (w/permission)
                            Kenneth Hogan, Esq.
10                          Jeffrey Hulet, Esq.
11                          1140 North Town Center Drive, Suite 300
                            Las Vegas, Nevada 89144
12                          Attorneys for Plaintiff
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                     4
           Case 2:20-cv-00649-JCM-DJA Document 36
                                               35 Filed 11/02/20
                                                        10/30/20 Page 5 of 5



 1                              CERTIFICATE OF SERVICE
 2
           I hereby certify that on October 30, 2020, I electronically transmitted the
 3
     foregoing Stipulated Motion to Continue Deadlines in Discovery Plan and Scheduling
 4
 5   Order using the CM/ECF System for filing, and that I transmitted a Notice of Electronic
 6
     Filing to the following CM/ECF registrants:
 7
           Kenneth Hogan, Esq., and Jeffrey Hulet, Esq.
 8         HOGAN HULET, PLLC
 9         1140 North Town Center Drive, Suite 300
           Las Vegas, Nevada 89144
10         ken@h2legal.com
11         jeff@h2legal.com
           Attorneys for Plaintiff
12
13
     By: ___________________________
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                   5
